In a paternity proceeding, petitioner appeals from an order of the Family Court, Queens County, dated July 12, 1979, which dismissed the petition on the ground that such a proceeding abates upon the death of the putative father (reported sub nom. Matter of Corbett v Corbett, 100 Misc 2d 270). Order affirmed, without costs or disbursements. A paternity proceeding is a proceeding instituted to determine a relationship or status between individuals and, as such, it is purely personal to the parties. Thus, in this case, *1025where the putative father died prior to the commencement of the proceeding for an order of filiation (the proceeding having been brought against the administratrix of the decedent’s estate), the cause of action abated prior to the institution of the proceeding and the matter was properly dismissed (see Matter of People v Polep, 233 App Div 450; Matter of Middlebrooks v Hatcher, 55 Misc 2d 301; 58 ALR3d 188; 10 Am Jur 2d, Bastards, § 97, p 917; 10 CJS, Bastards, § 47, p 150). Titone, J.P., Lazer, Gulotta and Margett, JJ., concur.